Case: 1:19-cv-00770-DRC-SKB Doc #: 32 Filed: 05/05/20 Page: 1 of 3 PAGEID #: 242




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

DOUG OPPENHEIMER,
a/k/a Philip Douglas
Oppenheimer,
                                            Case No. 1:19-cv-770
             Plaintiff,                     JUDGE DOUGLAS R. COLE
                                            Magistrate Judge Bowman
       v.

CITY OF MADEIRA, OHIO, et al.,

             Defendants.

                                     ORDER

      In this action, Oppenheimer claims that the City of Madeira infringed his First

Amendment rights through an ordinance directed at political signage, an ordinance

that the City repealed after Oppenheimer brought this suit. This cause now comes

before the Court on the Magistrate Judge’s April 6, 2020, Report and

Recommendation (“R. & R.”) (Doc. 31). In the R. & R., the Magistrate Judge made two

recommendations: (1) that the Court DENY as moot the City of Madeira’s motion to

dismiss (Doc. 13) the original complaint, as Oppenheimer filed an amended

complaint, (see R. & R., Doc. 31, #233); and (2) that the Court DENY the City of

Madeira’s (Doc. 23) and David Schaefer’s (Doc. 28) motions to dismiss the amended

complaint, which the Defendants filed after the ordinance changed, and which sought

dismissal on mootness grounds. As to the latter, the Magistrate Judge concluded that

Oppenheimer’s claim for nominal damages relating to the original ordinance was not

moot and that, as to Oppenheimer’s request for prospective relief in the amended
Case: 1:19-cv-00770-DRC-SKB Doc #: 32 Filed: 05/05/20 Page: 2 of 3 PAGEID #: 243




complaint, the Defendants had failed to carry their burden of demonstrating

mootness. (See id. at #235–40).

      The Magistrate Judge advised both parties that a failure to object within the

14 days specified by the R. & R. may result in forfeiture of rights on appeal, which

includes the right to District Court review. (See id. at #241). See also Thomas v. Arn,

474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting

§ 636(b)(1)(C), intended to require a district judge to review a magistrate’s report to

which no objections are filed.”); Berkshire v. Beauvais, 928 F.3d 520, 530 (6th Cir.

2019) (noting “fail[ure] to file an objection to the magistrate judge’s R&R … is

forfeiture, not waiver”) (emphasis in original); 28 U.S.C. § 636(b)(1)(C).

      While the parties technically forfeited their right to this Court’s de novo review

by not objecting, this Court still has an independent obligation to investigate its own

jurisdiction. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–95 (1998)

(“The requirement that jurisdiction be established as a threshold matter springs from

the nature and limits of the judicial power of the United States and is inflexible and

without exception.”) (quotation and alteration omitted). The Court has done so here.

Based on the Court’s review of the R. & R., the Court agrees with the Magistrate

Judge that the case is not moot. Oppenheimer is making a claim for nominal damages

relating to the alleged First Amendment violation—requiring him to remove a

political sign from his yard. That damages claim for alleged past harm remains a live

claim, notwithstanding any change to the City’s ordinances. The Court further agrees

that the Defendants failed to carry their burden, at least so far, in demonstrating




                                           2
Case: 1:19-cv-00770-DRC-SKB Doc #: 32 Filed: 05/05/20 Page: 3 of 3 PAGEID #: 244




that Oppenheimer’s claim for prospective relief is moot. Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000) (noting that the burden

rests with the party arguing mootness).

      Therefore, the Court ADOPTS the Report and Recommendation, DENIES as

moot the City of Madeira’s motion to dismiss (Doc. 13) and DENIES the City of

Madeira’s (Doc. 23) and David Schaefer’s (Doc. 28) motions to dismiss the amended

complaint, with leave for Defendants to re-raise the mootness issue as to prospective

relief, should the facts warrant it.

      SO ORDERED.

 May 5, 2020
 DATE                                         DOUGLAS R. COLE
                                              UNITED STATES DISTRICT JUDGE




                                          3
